Citation Nr: 1119348	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-39 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial compensable rating for a right knee disorder from August 23, 2003 to April 7, 2009, and a disability rating in excess of 10 percent thereafter.

2. Entitlement to an initial disability rating in excess of 10 percent for a left knee disorder for the periods from August 23, 2003 to May 8, 2008; July 1, 2008 to September 30, 2008; and from February 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K.A.R.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to August 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that granted service connection for residuals of an anterior ligament strain of the left knee and assigned a noncompensable disability rating, and granted service connection for right knee retropatellar pain syndrome and assigned a noncompensable disability rating.  

In November 2008, a Decision Review Officer (DRO) increased the disability rating assigned for the left knee disorder status post left knee medial meniscectomy, arthroscopies, and osteochondral autograft transfer system (OATS) procedure (previously rated as residuals, anterior ligament strain, left knee) from 0 percent to 10 percent, effective August 23, 2003.  In addition, the DRO assigned temporary total disability ratings for surgical treatment of the left knee necessitating periods of convalescence from May 9, 2008 to June 30, 2008 and from October 1, 2008 to January 31, 2009.  

Finally, in the April 2010 Supplemental Statement of the Case (SSOC), the RO increased the disability rating assigned for the right knee disorder from 0 percent to  10 percent, effective April 8, 2009.  However, because the increase in the disability ratings of the right and left knee disorders to 10 percent for the aforementioned periods does not represent the highest possible benefit, the issues during those time periods remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In September 2010, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

The Board notes that the appeal for higher evaluations arises from the initial rating decision which established service connection for the disabilities and assigned the initial disability evaluations.  Therefore, the entire rating period is to be considered, including the possibility of staged ratings (i.e., separate ratings for separate periods of time) based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The issues have been characterized accordingly.  


FINDINGS OF FACT

1. Development of the record is sufficiently complete to permit fair and just resolution of the claims, and there has been no prejudicial failure of notice or assistance to the appellant.

2. The evidence of record demonstrates that from August 23, 2003 to April 7, 2009, the Veteran's right knee disorder was manifested by mild intermittent pain and tenderness with full range of motion without recurrent subluxation or lateral instability.

3. The evidence of record demonstrates that from April 8, 2009 the Veteran's right knee disorder was manifested by intermittent pain, tenderness, clicking, crepitus, snapping, and grinding with full extension and flexion limited to 135 degrees at worst without recurrent subluxation or lateral instability. 

4. The evidence of record demonstrates that for the period of August 23, 2003 to May 8, 2008, the Veteran's left knee disorder was manifested by mild painful motion with extension limited to 5 degrees at worst and flexion limited to 90 degrees at worst with slight recurrent subluxation or lateral instability. 

5. The evidence of record demonstrates that for the period of July 1, 2008 through September 30, 2008, the Veteran's left knee disorder was manifested by painful motion, tenderness, buckling, clicking, and locking with full extension and flexion limited to 135 degrees at worst with slight recurrent subluxation or lateral instability. 

6. The evidence of record demonstrates that from February 1, 2009, the Veteran's left knee disorder was manifested by painful motion, stiffness, intermittent swelling, bony joint enlargement, and crepitus with full extension and flexion limited to 105 degrees at worst with slight recurrent subluxation or lateral instability. 

7. The right and left knee disorders have not been shown to be so exceptional or unusual as to render the schedular criteria inadequate for rating the disorders.


CONCLUSIONS OF LAW

1. From August 23, 2003 to April 7, 2009, the criteria for an initial compensable disability rating for the Veteran's right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260 (2010).

2. From April 8, 2009, the criteria for an initial disability rating in excess of 10 percent for the Veteran's right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5257 (2010).

3. From August 23, 2003 to May 8, 2008, the criteria for an initial disability rating in excess of 10 percent for the Veteran's left knee disorder based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).

4. From July 1, 2008 to September 30, 2008, the criteria for an initial disability rating in excess of 10 percent for the Veteran's left knee disorder based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).

5. From February 1, 2009, the criteria for an initial disability rating in excess of 10 percent for the Veteran's left knee disorder based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261 (2010).

6. Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent, but no higher, rating for left knee instability have been met, effective August 23, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in August 2003, November 2006, and July 2007 letters, the Veteran was provided notice regarding what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The July 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  A September 2008 letter advised the Veteran of what information and evidence is needed to substantiate his claims for a higher rating.  The claims were last readjudicated in April 2010.

In any event, the Veteran's claims for a higher disability rating arise from the initial grant of service connection for right knee chondromalacia patella and residuals of a left knee anterior ligament strain.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA treatment records, lay statements, and testimony.  The Veteran was also afforded VA examinations in August 2007, October 2008, and May 2009.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disabilities.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria - Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or due to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Boards notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Factual Background

The first documented post-service medical evidence of record of a left knee disorder is a March 2005 private orthopedic consultation report.  On that occasion, the Veteran presented with complaints of a 3 year history of pain behind his left knee.  Upon physical examination, instability was not present, however, pain and tenderness were present over the joint lines and upon McMurray's testing.  X-ray findings were negative for bony abnormalities and MRI findings were negative for an obvious meniscus tear.  However, minimal chondromalacia of the patella and a small cyst in the inner aspect of the anterior horn of the lateral meniscus were seen. 

In July 2005, although never reported by the Veteran to VA, a private treatment record indicated that in July 2005, the Veteran injured his left knee in a work-related accident when he was hit by a car while working as a mechanic.

On September 24, 2005, a private treatment record shows the Veteran underwent a left knee diagnostic arthroscopy with chondroplasty of the patella and medial femoral condyle.  The prognosis was guarded due to findings of chondral damage with potential to progress overtime causing continued knee pain.  Five days later, the portals from the left knee arthroscopy were healing well and the staples were removed.  Range of motion was limited by 5 degrees of extension and flexion was limited to 90 degrees.  The Veteran was full weight bearing on the left knee at that time.  

In October 2005, a private treatment report showed that the left knee had full range of motion, however, weakness was present.  Physical therapy was recommended to increase strength.  It was noted that the September 2005 surgical findings showed injury to the articular surface of the patella and medial femoral condyle.  Significantly, the physician opined that it was within reasonable medical probability that such injuries were aggravated or causally related to the Veteran's reported Workman's Compensation injury of July 28, 2005.

In December 2005, a private treatment report stated that physical therapy was complete.  Significantly, the left knee demonstrated full range of motion and strength was improved.  Accordingly, he was advised to return to his usual duties.  

The record does not show that the Veteran received further treatment for any knee disorders until May 2007, nearly a year and a half later.  This is also the first indication in the record of a right knee disorder.  On that occasion, a private treatment report shows complaints of pain in both knees.  The Veteran reported feeling better following left knee surgery in 2005, however, pain recently returned.  His symptoms included mild pain with patellar compression, mild crepitus at the patellofemoral joints bilaterally, and tenderness along the medial joint line bilaterally.  Instability was not indicated.  Bilateral knee x-rays did not show the presence of significant degenerative joint disease.  The Veteran was diagnosed with left knee pain and chondromalacia of the right knee.    

In August 2007, the Veteran was afforded a VA examination.  The claims file was reviewed.  The Veteran reported symptoms of pain and giving out in the knees.  No assistive devices were used for ambulation his gait was stable.  There were no indications of any unusual shoe wear patterns, callosities, or breakdowns.  There was no indication of episodes of dislocation or inflammatory arthritis.  Upon range of motion testing of the left knee, extension was normal at 0 degrees and flexion was normal at 140 degrees with mild pain and without increased pain, weakness, or fatigue upon repetitive use.  Range of motion of the right knee was normal with extension at 0 degrees and flexion at 140 degrees without pain and without pain, weakness, or fatigue upon repetitive use.  The Veteran reported mild tenderness over the medial and lateral collateral ligaments of the left knee, and retropatellar tenderness in the right knee.  Significantly, anterior and posterior cruciate ligaments were intact.  Lachman's testing and anterior and posterior drawer testing was negative bilaterally.  Medial and lateral meniscus McMurray's testing was negative bilaterally.  The Veteran was diagnosed with left knee pain of the anterior cruciate ligament secondary to an anterior cruciate ligament strain during basic training and right knee retropatellar pain syndrome.  The Board notes that at the time of this examination, the private treatment records that referred to the July 2005 work-related injury were not of record.  Significantly, however, the examiner stated that the diagnosed knee conditions had no effect on the Veteran's usual occupation as an electrodiagnostic technician and the Veteran reported that he was independent in his daily activities.

In August 2007, a VA treatment note showed that on that occasion, the Veteran's gait was normal and range of motion was confirmed to be within normal limits.  The Veteran underwent an orthopedic surgery consult whereby reports of intermittent left knee pain, swelling and buckling were noted.  Popping and locking were denied and the criteria for osteoarthritis were not met.  Upon physical examination of the left knee, there was no deformity, skin lesion, swelling, increased warmth, or erythema about the joint.  Full active range of motion was demonstrated but a mild patella grind was noted.  There was no instability indicated upon Varus/Valgus stress testing and strength was normal.  X-rays of the left knee showed mild degenerative joint disease.  A VA physical medicine rehabilitation treatment plan note indicated that the Veteran had chronic left knee pain of "unknown" etiology.  On that occasion, although the Veteran reported a past arthroscopic surgery, upon examination, there was evidence of a patellofemoral component which did not explain all of his symptoms.  

In January 2008, a VA physical rehabilitation consultation report noted tenderness at the left medial joint line and patellar facets.  Atrophy, weakness of vastus medialis, and poor flexibility of the quads was noted bilaterally.  Decreased dynamic instability was greater on the left side than on the right.  However, active and passive range of motion of the knees, patellar medial glide, and lateral glide were all within normal limits bilaterally.  Anterior and posterior drawer testing was negative for laxity.  

A March 2008 physical rehabilitation note indicated that inspection of the left knee did not reveal erythema, edema, or atrophy.  Range of motion was functional and symmetrical.  Tenderness was noted over the medial joint line and subpatellar areas.  Valgus stress testing was performed with a good end point. Lachman's and McMurray's testing was negative.  Strength was 5/5.  An orthopedic telephone contact note further indicated that due to unsuccessful treatment of the left knee with physical therapy and injections, and because no definitive pathology for the left knee pain was shown on radiographic studies, surgery was an option.  However, it was noted that surgery could make the left knee pain worse or better.  

On May 9, 2008, the Veteran underwent a left knee diagnostic arthroscopy.  Physical examination prior to surgery showed that the Veteran was able to straight leg raise without patellar apprehension or tilt.  Tenderness to palpitation was noted at the lateral joint line.  Range of motion was from 0 degrees full extension to 135 degrees flexion.  Surgical findings were significant for anterior cruciate ligament (ACL) laxity, synovitis, chondromalacia/osteochondral defect, and a medial femoral condyle defect 5cm by 5cm on the weight bearing surface.  A partial synovectomy was performed.  Approximately 11 days later, the sutures were removed and a mild antalgic gait pattern was noted.  Use of a straight cane was noted for assistance with ambulation.  Range of motion was measured at 0 degrees of full extension with flexion limited to 90 degrees.  Strength was 5/5.  

In June 2008, a orthopedic outpatient treatment note indicated that three weeks status post left knee arthroscopy, left knee pain remained relatively unchanged.  Range of motion was 0 degrees of full extension and flexion was limited to 120 degrees with minimal pain.  Due to the large osteochondral defect, it was noted that future microfracture or osteochondral transplantation may be necessary.

In July 2008, a physical rehabilitation consultation note indicated that the Veteran's gait was antalgic and a cane was used for assistance in ambulation.  The Veteran was independent in his activities of daily living and he reported working as an electronics technician.  Range of motion of the left knee was 0 degrees of normal extension and flexion was limited to 135 degrees.  Tenderness was present over the medial joint line and sub patellar areas.  Lachman's and McMurray's testing was negative and strength was 5/5 bilaterally.  

Throughout August 2008, the Veteran underwent physical therapy twice a week for his left knee.  The Veteran reported an increase in pain, buckling, clicking, and locking of the left knee following the May 2008 diagnostic arthroscopic surgery  Upon physical examination, range of motion was 0 degrees of full extension and flexion was limited to 135 degrees.  Valgus stress testing was performed with a good end point.  McMurray's and Lachman's tests were negative.  Strength was 5/5 bilaterally.  

In September 2008, a VA orthopedic treatment note indicated increased generalized pain at the medial and lateral sides of the left knee.  Upon physical examination, there was no indication of instability, however, mild quad atrophy was noted.  MRI examination of the left knee did not show a specific chondral defect.  A further diagnostic arthroscopy of the left knee was suggested in attempts to determine whether a microfracture, OATS procedure, partial meniscectomy, meniscal repair, or removal of a loose body was needed.  

On October 1, 2008, the Veteran underwent a third diagnostic arthroscopy on the left knee.  An OATS procedure of the medial femoral condyle was performed.  One week status post OATS procedure, left knee pain was denied.  Range of motion of the left knee was 5 degrees upon extension and flexion was limited to 35 degrees.  Nearly 3 weeks status post OATS procedure, swelling and drainage from a left knee portal was reported following use of a continuous passive motion (CPM) machine.  Treatment consisted of antibiotics and instructions to reduce use of the CPM machine.  

In October 2008, the Veteran was afforded a VA joints examination.  He presented to the examination in a wheelchair due medical instruction to avoid weight bearing activity.  Continued pain and swelling of the left knee were noted and flare-ups of joint pain were reported when walking.  Functional limitation during flare-ups was 100 percent.  There were no episodes of dislocation, recurrent subluxation, or inflammatory arthritis and ankylosis was not present.  The Veteran reported that he was independent in his daily activities.  Upon physical examination, tenderness was noted in the frontal and side areas of the left knee and there was swelling of 1 centimeter by measurement.  Range of motion of the left knee was 0 degrees of full extension and flexion was limited to 70 degrees with pain.  Range of motion of the right knee was 0 degrees of full extension and 140 degrees full flexion without pain.  Medial and lateral collateral ligaments were intact, however an interior ligamentous strain was noted in the left knee.  The Veteran was diagnosed with remission of retropatellar pain of the right knee and residual left knee suprapatellar effusion, cyst with tear, and an old lesion of the medial chondral lateral femoral condyle.  

In November 2008, left knee range of motion was 0 degrees of full extension and flexion was limited to 100 degrees.  The left knee arthroscopy and OATS procedure was complicated by postoperative superficial dehiscence and cellulitis.  The Veteran underwent treatment with several different antibiotics throughout November and into December.

In December 2008, the Veteran presented to the VA emergency room for treatment on several occasions for pain and drainage of the left knee.  In late December, cultures indicated the presence of an antibiotic resistant staph aureus infection.  Accordingly, the Veteran underwent an irrigation and debridement surgery of the left knee.  A PICC line was inserted for a 6 week course of intravenous antibiotic treatment.  

In January 2009, a VA orthopedics note indicated that the Veteran complained of pain that he rated as a 10 out of 10, with 10 being the worst.  He reported feeling like something was loose and catching in his left knee.  Physical examination showed minimal effusion, quad atrophy, and a healed incision with sutures in place.  There were no signs of drainage or infection.  Tenderness to palpitation was noted about the medial and superolateral/parapatellar areas and over the distal incision.  A questionable palpable retained suture/knot in the subcutaneous tissues was also noted which was not tender to palpitation.  Active range of motion of the left knee was 0 degrees of full extension and flexion was limited to 95 degrees.  

In January 2009, a physical therapy note indicated the presence of bilateral iliotibial band tightness and right knee pain secondary to compensatory strategies.  X-rays showed increasing osteopenia in the periarticular regions, including the patella distal femur and questionable osteopenia at the proximal tibia.  The etiology was uncertain but possibly due to disuse.   

In February 2009, a VA treatment note stated that the Veteran's gait was antalgic.  There was mild effusion of the left knee.  Range of motion of the left knee was 0 degrees of full extension and flexion was limited to 100 degrees.  Strength was 5/5.  

In May 2009, the Veteran underwent another VA examination.  Despite indications in the record of a work-related injury in July 2005 for which he was receiving workers compensation, he did not report a specific injury.  He stated his belief that an altered walking pattern from his left knee pain may have contributed to his current right knee condition.  Bilaterally, there were no indications of ankylosis, inflammatory arthritis, deformities, giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, locking, effusions, or flare-ups of joint disease.  However, pain, stiffness, swelling and tenderness were noted and affected the motion of the joint.  The Veteran was able to stand for 15 to 30 minutes and able to walk a quarter of a mile.  He reported use of a cane and knee brace for assistance in ambulation.  His gait was antalgic with poor propulsion.  He reported being unemployed for the last 2 years due to his status as a full-time student.  

Upon physical examination of the right knee at the May 2009 examination the presence of crepitus, tenderness, clicking, snapping, grinding, subpatellar tenderness, and pain at rest was noted.  Meniscus abnormalities and instability were not present.  Range of motion of the right knee was 0 degrees of full extension and flexion was limited to 135 degrees with pain on active motion and following repetitive use.  There were no additional limitations after three repetitions of range of motion.  Upon physical examination of the left knee, the presence of a bony joint enlargement, mild suprapatellar effusion, crepitus, tenderness, pain at rest, guarding of movement, clicking, snapping, grinding, subpatellar tenderness, and a surgically absent meniscus was noted.  Locking, effusion, dislocation, and instability were not present.  Range of motion of the left knee was 0 degrees of full extension and flexion was limited to 105 degrees with pain on active motion and following repetitive use.  There were no additional limitations after three repetitions of range of motion.  The Veteran was diagnosed with mild osteoarthritis of the left knee with decreased range of motion, and mild chondromalacia patella of the right knee.  The occupational impact of such conditions included pain and decreased mobility.  In regards to the left knee disorder, it was noted that there was no impact on activities of daily life such as feeding, bathing, dressing, toileting, and grooming; there was a mild impact on activities such as chores, shopping, traveling, and driving; there was a moderate impact on activities such as exercise, sports, and recreation.  In regards to any impact on activities of daily life due to his right knee disorder, there was no impact on activities such as chores, shopping, feeding, bathing, dressing, toileting, or grooming' there was a mild impact on activities such as exercise, sports, recreation, traveling, and driving.  

In July 2009, examination of the left knee showed a well healed surgical scar without any swelling.  The Veteran's gait was within normal limits and range of motion of the left knee was 0 degrees of full extension and flexion was limited to 110 degrees with end of range discomfort.  Strength was 5/5 and there was no indication of laxity upon Varus/Valgus stress testing.  

In September 2009, a VA treatment note indicated that the Veteran had a normal gait and he was able to tandem walk and heel toe walk.  Straight leg raise testing was negative bilaterally.  X-rays of the right knee showed a subtle defect at the medial aspect of the medial femoral condyle, possibly representing a small osteochondral injury.  

From March to April 2010, VA treatment notes indicated that the Veteran ambulated with a slight limp.  There was no swelling of the left knee.  Varus/Valgus stress testing did not show instability.  Tenderness to palpitation was noted at the patella.  Range of motion testing of the left knee was normal at 0 degrees of full extension and 140 degrees of full flexion.  

In September 2010, a Travel Board hearing was held at the RO.  The Veteran and his spouse testified in regards to the left and right knee disorders.  In regards to the left knee disorder, the Veteran testified that his current symptoms include: trouble sitting for long periods of time as a student, difficulty with stairs, trouble sleeping due to pain, popping, grinding, instability, giving out, and the presence of a mass that sometimes protrudes to the surface.  His spouse testified to her belief that it was the cartilage from the OATS procedure being rejected.  The Veteran testified that he does not go to physical therapy but does various stretches at his home and he was approved to bike ride for 2 to 4 miles per day in lieu of physical therapy.  He testified that he has regained the strength in his left knee and he is able to walk on it, however, he cannot walk distances due to the instability.  He further testified that he has to use a cane for assistance in ambulation.  

In regards to the right knee disorder, the Veteran testified that it began with pain which has gotten progressively worse and it is beginning to give out.  The Veteran reiterated his belief that his right knee disorder is due to compensation needed for the left knee disorder.  The Veteran testified that current symptoms of the right knee include pain, and occasionally, the right knee gives out on him.   

Analysis

The Veteran contends that he is entitled to an initial compensable disability rating for retropatellar pain syndrome of the right knee from August 23, 2003 to April 7, 2009 and an initial disability rating in excess of 10 percent for mild chondromalacia patella, right knee, from April 8, 2009.  Such disability is rated as 0 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299 -5260, effective August 23, 2003 to April 7, 2009 and as 10 percent disabling thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5299 -5257.  In addition, he contends that he is entitled to an initial disability rating in excess of 10 percent for status post medial meniscectomy, arthroscopies, and OATS procedure (previously rated as residuals of an anterior ligament strain) of the left knee from August 23, 2003 to May 8, 2008; July 1, 2008 to September 30, 2008; and from February 1, 2009.  Such disability is rated as 10 percent disabling during the aforementioned time periods under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5260, limitation of flexion of either leg to 60 degrees warrants a noncompensable (0 percent) rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A maximum 30 percent rating requires flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of either leg to 5 degrees warrants a noncompensable (0 percent) rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A maximum 50 percent rating requires extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent when slight, 20 percent when moderate and 30 percent when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  The terms "slight," moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as contemplated by the requirements of the law.  38 C.F.R. § 4.6 (2010).

Separate, compensable evaluations may be afforded for distinct disabilities resulting from the same injury as long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGPREC 23-27 (July 1, 1997; revised July 24, 1997).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Right Knee Disorder

Upon review of the record, the Board concludes that the non compensable initial evaluation for the right knee disorder from August 23, 2003 to April 7, 2009 is proper.  During that time period, the right knee disorder was rated as 0 percent disabling by analogy under diagnostic code 5299-5260 for limitation of flexion.

During this time period, the medical evidence of record demonstrates that the Veteran did not seek treatment for right knee pain until May 2007.  On that occasion, a private treatment report noted complaints of pain in both knees and a diagnosis of chondromalacia patella was given with respect to the right knee.  Significantly, however, August 2007, January 2008, and October 2008 VA treatment records and examination reports showed that the right knee demonstrated full range of motion on each occasion.  Accordingly, the medical evidence of record does not show flexion limited to less than 60 degrees, thus, an initial compensable evaluation for limitation of flexion is not warranted.  

The Board acknowledges that a January 2008 VA physical therapy record noted instability greater on the left than on the right.  This implies that there was some small amount of instability on the right side.  However, upon receiving VA treatment in October 2008, instability was not present.  In fact, it stated that retropatellar pain of the right knee was in remission.  Moreover, a January 2009 VA treatment record noted the presence of iliotibial band tightness which is contrary to a finding of instability or subluxation.  Finally, the Veteran testified at the November 2010 Travel Board hearing, over a year and a half after this rating period ended, that his right knee disorder at the time of the hearing was beginning to give out on occasion.  Accordingly, the competent medical evidence of record for this time period, as well as the Veteran's own testimony, does not demonstrate that the right knee disorder was manifested by impairment with recurrent subluxation or lateral instability sufficient to warrant an initial compensable evaluation under diagnostic code 5257 during this time.

In regards to the right knee disorder from April 8, 2009, the Board concludes that the 10 percent evaluation for the right knee disorder already assigned by the RO is proper.  From that date, the right knee disorder was rated 10 percent disabling by analogy under diagnostic code 5299-5257 for recurrent subluxation or lateral instability.

From that time, the medical evidence of record shows right knee symptomatology included crepitus, tenderness, clicking, snapping, grinding, subpatellar tenderness, and pain at rest.  Range of motion was 0 degrees of full extension and flexion was limited to 135 degrees at worst, with pain but without additional limitations following repetitive use.  There were no indications of ankylosis, arthritis, deformities, giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, locking, effusions, or flare-ups of joint disease.  A diagnosis of mild chondromalacia patella was given and a x-ray showed a subtle defect at the medial aspect of the medial femoral condyle.  

Accordingly, the medical evidence of record from April 8, 2009 does not show moderate subluxation or lateral instability at any time to warrant a rating higher than 10 percent.  In fact, it does not show subluxation or instability at any time since April 8, 2009.  Thus, a higher rating is not warranted under Diagnostic Code 5257.

In addition, the Veteran does not meet the criteria for an a separate compensable rating during this time period under diagnostic code 5260 for limitation of flexion because the medical evidence does not show that flexion was ever limited to 45 degrees.    

The Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his right knee disability.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498, 511 (1995)  Accordingly, the Board finds that the preponderance of the evidence is against the claim for evaluations in excess of those assigned during the period of the claim for an increased initial rating for a right knee disorder.

Left Knee Disorder

In regards to the left knee disorder, such has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260 for limitation of flexion from August 23, 2003 to May 8, 2008; July 1, 2008 to September 30, 2008; and from February 1, 2009.  Accordingly, to meet the criteria required for a 20 percent disability rating for limitation of flexion, the evidence must show flexion limited to 45 degrees.  

From August 23, 2003 to May 8, 2008, the medical evidence of record shows that flexion was limited to 90 degrees at worst following a September 2005 diagnostic arthroscopy of the left knee.  Accordingly, because the medical evidence of record does not demonstrate that flexion was limited to less than 45 degrees at any time during this time period, an initial evaluation for the left knee disorder in excess of 10 percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5260 for limitation of flexion.

From July 1, 2008 to September 30, 2008, the medical evidence of record shows that in June and July 2008, range of motion of the left knee was 5 degrees of full extension at worst, and flexion was limited to 135 degrees at worst.  Accordingly, because the medical evidence of record does not demonstrate flexion limited to less than 45 degrees at any time during this time period, an initial evaluation for the left knee disorder in excess of 10 percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5260 for limitation of flexion.

From February 1, 2009, the medical evidence of record shows that flexion was limited to 105 degrees at worst.  Accordingly, because the medical evidence of record does not demonstrate that flexion was limited to 45 degrees at any time during this time period, an initial evaluation for the left knee disorder in excess of 10 percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5260 for limitation of flexion.

In addition, a separate compensable evaluation is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5261 for limitation of extension during any of the aforementioned time periods.  Specifically, the medical evidence has not shown extension was limited to 10 degrees or more at any time.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's left knee disorder is properly evaluated as 10 percent disabling based on limitation of motion.  The competent medical evidence of record demonstrates that for range of motion of the Veteran's left knee, flexion has been limited to 90 degrees at worst, and extension has been limited to 5 degrees at worst.  Thus, the objective findings of record do not reflect flexion or extension limited to the extent necessary in order to warrant a rating in excess of the currently assigned 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).  Indeed, throughout the appeal period, the Veteran's flexion has not been limited to a compensable degree.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).

Ankylosis of the knees, dislocated semilunar cartilage, and malunion or nonunion of the tibia and fibula are not shown or claimed (X- rays were performed); thus, the rating criteria relevant to these disabilities are not applicable in this case.

Finally, the Board acknowledges the Veteran's complaints and testimony of instability of his left knee.  After carefully considering the Veteran's contentions in light of the evidence of record, the Board finds that the evidence of record demonstrates that the Veteran's left knee disorder has been manifested by objective evidence of recurrent subluxation or lateral instability in order to warrant a compensable rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  While medical testing has only occasionally shown findings of instability of the left knee, such occasional findings of instability have nevertheless been recurrent throughout the period of the claim.  In addition, medical findings have consistently shown the necessity for use of a cane for assistance in ambulation, as well as an antalgic gait pattern.  As such, resolving all reasonable doubt in the Veteran's favor, a separate rating under Diagnostic Code 5257 is warranted.  See VAOPGCPREC 9-98 and 23-97.

The Board has also considered whether the Veteran's service-connected right and left knee disorders present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's right and left knee disorders.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, proper.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a finding that the Veteran warrants ratings higher than those assigned by this decision, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

1. Entitlement to an initial compensable rating for a right knee disorder from August 23, 2003 to April 7, 2009, and in excess of 10 percent thereafter, is denied.

2. Entitlement to an initial disability rating in excess of 10 percent for a left knee disorder for the periods of:  August 23, 2003 to May 8 2008; July 1, 2008 to September 30, 2008; and from February 1, 2009 is denied; however, entitlement to a separate 10 percent disability rating for recurrent subluxation or lateral instability of the left knee from August 23, 2003 is granted.  




____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


